—In four actions, inter alia, to foreclose certain mortgages, the defendant Michael Paccione appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated February 2,1996, which (1) denied his motion to reargue his prior motion to dismiss the amended complaints in Action Nos. 2, 3, and 4 insofar as asserted against him; (2) denied his motion to dismiss the amended complaints in Action Nos. 2, 3, and 4 insofar as asserted against him, inter alia, on the ground that the plaintiff did not obtain leave to add individual plaintiffs in those actions, and (3) granted the plaintiff’s cross motion to "modify” the amended complaints in Action Nos. 2, 3, and 4, nunc pro tunc, by deleting A. Romi Cohn, Mal vine Geldzahler, and Joseph Geldzahler as plaintiffs from the captions thereof.
Ordered that so much of the appeal as seeks review of the denial of the appellant’s motion for reargument is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
*595Ordered that the respondent is awarded one bill of costs.
The Supreme Court did not improvidently exercise its discretion in granting the respondent’s cross motion to “modify” the amended complaints in Action Nos. 2, 3, and 4, nunc pro tunc, by deleting A. Romi Cohn, Malvine Geldzahler, and Joseph Geldzahler as plaintiffs from the captions thereof. The appellant failed to show how those amendments prejudiced him (see, e.g., Tarallo v Gottesman, 204 AD2d 303).
The appellant’s remaining contentions are without merit. Bracken, J. P., Thompson, Pizzuto and Luciano, JJ., concur.